Citation Nr: 1761134	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  05-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to August 17, 2005, and in excess of 70 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral foot disability for the period from December 19, 2002 to June 14, 2015.

4.  Entitlement to a rating in excess of 50 percent for bilateral pes planus for the period from June 15, 2015.  

5.  Entitlement to an initial rating in excess of 10 percent for hammertoes, right foot, for the period from August 11, 2010.

6.  Entitlement to an initial rating in excess of 10 percent for hammertoes, left foot, for the period from August 11, 2010.

7.  Entitlement to an initial compensable rating for bilateral hammertoes with calcification of plantar fascia status post plantar fasciitis for the period from December 19, 2002 to August 10, 2010.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to August 17, 2005.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966, including service in the Republic of Vietnam from September 1965 to December 1966.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2009; the transcript is of record.

In October 2012, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacated the October 2012 Board decision, and remanded the case to the Board.  The Board in turn remanded the case in April 2014.  

In an April 2011 rating decision, service connection for PTSD and bilateral pes planus and hammertoes with calcification of the plantar fascia, status post plantar fasciitis was granted.  A 30 percent rating was assigned to PTSD, effective December 19, 2002, and a 10 percent rating was assigned to bilateral pes planus, effective December 19, 2002.  In an April 2015 rating decision, a 50 percent rating was assigned to PTSD, effective March 6, 2015.  In an August 2015 rating decision, a separate 50 percent rating was assigned to bilateral pes planus, effective June 15, 2015.  A noncompensable rating was assigned to hammertoes with calcification of plantar fascia status post plantar fasciitis, effective December 19, 2002.  In a December 2015 rating decision, an effective date of April 4, 2001 was assigned to the grant of service connection for PTSD and a 30 percent rating was assigned, and a 70 percent rating was assigned, effective August 17, 2005.  Separate 10 percent ratings were assigned to hammertoes, left and right feet, effective August 11, 2010, thus the noncompensable rating for hammertoes with calcification of plantar fascia status post plantar fasciitis is in effect until August 10, 2010.  A TDIU was granted, effective August 17, 2005.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that hypertension was manifested during the Veteran's period of active service; it did not manifest within a year of separation from service, it did not manifest due to exposure to herbicides, and is not otherwise the result of a disease or injury during active service nor due to or aggravated by a service-connected disability.

2.  For the period from April 4, 2001, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  

3.  For the period prior to June 15, 2015, bilateral pes planus was not manifested by a severe disability with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.  

4.  From June 15, 2015, the maximum schedular rating is in effect for bilateral pes planus.  

5.  From December 19, 2002, hammertoes, left foot, affects all toes, which constitutes the maximum schedular rating.

6.  From December 19, 2002, hammertoes, right foot, affects all toes, which constitutes the maximum schedular rating.

7.  For the period prior to April 1, 2003, the Veteran's service-connected disabilities do not preclude substantially gainful employment.

8.  From April 1, 2003, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  From April 4, 2001, the criteria for a 70 percent rating for PTSD have been met, but the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  For the period prior to June 15, 2015, the criteria for the assignment of a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2017). 

4.  For the period from June 15, 2015, the criteria for the assignment of a disability rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2017).

5.  For the period from December 19, 2002, the criteria for a disability rating of 10 percent for hammertoes, left foot, have been met, but the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 (2017).

6.  For the period from December 19, 2002, the criteria for a disability rating of 10 percent for hammertoes, right foot, have been met, but the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 (2017).

7.  The criteria for a TDIU have not been met for the period prior to April 1, 2003.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).

8.  The criteria for a TDIU have been met for the period from April 1, 2003.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been provided notice with regard to his service connection claims, and thereafter service connection was established for some of the claims.  When a claim has been granted and there is disagreement as to "downstream" questions, such as increased ratings, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Regarding the duty to assist, the evidence of record contains VA and private treatment records, records from the Social Security Administration (SSA), and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the service connection and increased rating claims.  The Veteran was afforded VA examinations with regard to his claims which will be discussed in detail below.  

Service connection

The Veteran seeks service connection for hypertension.  He contends that his hypertension is causally related to his presumed exposure to Agent Orange in Vietnam.  Alternatively, he contends that his hypertension is causally related to or aggravated by his service-connected PTSD.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 02/27/2015 Certificate of Release or Discharge from Active Duty, DD Form 214. 

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  Hypertension is not a presumptive disease.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records are negative for complaints or findings of hypertension.  At his December 1966 military separation medical examination, the Veteran's heart and vascular system were examined and determined to be normal.  A blood pressure reading of 118/80 was recorded.  In connection with the December 1966 separation examination, the Veteran completed a report of medical history on which he denied having or ever having had high blood pressure.  02/10/2003 STR-Medical.  

In pertinent part, post-service private clinical records show that in October 1979, the Veteran was evaluated for pulmonary infiltrates.  At that time, a blood pressure reading of 145/100 was recorded, although hypertension was not diagnosed.  During a clinic visit in June 1982, the Veteran's blood pressure readings were noted to be 135/85 while sitting and 130/90 while standing.  It was noted that he had no significant hypertension but he was advised to follow a low salt diet.  In June 1985, the Veteran's blood pressure was noted to be 130/80 while sitting and 120/80 while standing.  The assessment was hypertension, good control.  Subsequent private clinical records show that the Veteran's hypertension remained under good control.  In May 1989, the Veteran was hospitalized in connection with his complaints of weakness and fever.  He was noted to have a history of hypertension.  In March 2000, the Veteran's blood pressure was 160/96 and he was diagnosed as having hypertension.  04/08/2002 Medical Treatment Record-Non-Government Facility.

In April 2001, the Veteran sought treatment at a VA clinic for an Agent Orange evaluation.  His complaints included a history of hypertension which he indicated had been diagnosed 10 years prior.  The examiner noted that the Veteran was not on medication for treatment of hypertension.  04/15/2002 CAPRI.  

In December 2002, the Veteran self-referred for a PTSD evaluation.  02/14/2003 Medical Treatment Record-Government Facility at 2.  Also in December 2002, the Veteran submitted a claim of service connection for multiple disabilities, including PTSD and hypertension.  12/19/2002 VA 21-4138 Statement in Support of Claim.

 Subsequent VA clinical records show in August 2003, the Veteran was diagnosed as having PTSD.  His Axis III diagnoses also included hypertension and status post prostatectomy for prostate cancer.  06/07/2005 Medical Treatment Record-Government Facility.  At a June 2005 VA clinic visit, it was noted that the Veteran's hypertension was under good control on medication prescribed by his private primary care provider. 

At a September 2009 Board hearing, the Veteran testified that it was his belief that his hypertension was secondary to his PTSD.  09/25/2009 Hearing Testimony.

The Veteran was afforded a VA medical examination in August 2010 at which he reported that he had been diagnosed as having hypertension in 1982.  He indicated that he had been on medication since that time.  After examining the Veteran and reviewing his claims folder, the examiner diagnosed the Veteran as having essential hypertension.  He noted that hypertension had not been present during the Veteran's military service and that hypertension had not been diagnosed after service until 1982.  Under these circumstances, he concluded that the Veteran's current hypertension was not related to his active service.  08/11/2010 VA Examination.

Service connection has been established for PTSD, rated 70 percent disabling effective April 4, 2001.  Service connection is also in effect for residuals of prostate cancer, bilateral pes planus and hammertoes.

In June 2011 written argument, the Veteran's representative, citing to Cecil Textbook of Medicine, argued that currently accepted medical principles indicated that psychosocial factors, such as anger, anxiety, depression, and hostility, had been associated with the occurrence of cardiovascular disease.  06/30/2011 Third Party Correspondence.

In September 2011, the Veteran again underwent a VA medical examination.  He recalled that he had been told in service that his blood pressure had been mildly elevated, although he was never treated for hypertension in service.  The Veteran indicated that in 1991, well after his separation from service, he had been told by his primary care provider that his blood pressure was elevated and that he needed to take medication for it, although he declined the medication.  The Veteran indicated that he began taking anti-hypertensive medications sometime after 1991.  He indicated that his hypertension was now under good control.  In reviewing the Veteran's claims folder, the examiner noted that the first notation of elevated blood pressure readings had been in October 1975, when a blood pressure reading of 145/100 was recorded during a pulmonary evaluation.  The examiner noted that subsequent private clinical records from 1982 to 1983 also documented occasional blood pressure elevations.  In 1989, the Veteran was noted to have a history of hypertension.  The examiner also noted that VA clinical records had documented elevated blood pressure readings since 1991.  After examining the Veteran and reviewing the claims folder, the examiner concluded that the Veteran's hypertension was not causally related to his active service.  He explained that there was nothing in the medical literature linking hypertension and exposure to Agent Orange.  He further concluded that the Veteran's current hypertension is less likely than not proximately due to or aggravated by a service-connected disability, including PTSD.  He explained that there was no evidence in the Veteran's record demonstrating that his PTSD had either caused or aggravated his hypertension.  Per the JMR, it was determined that such opinion did not adequately address direct service connection or a relationship to herbicide exposure.  02/03/2014 Third Party Correspondence.

In May 2014, a VA examiner reviewed the claims folder finding insufficient evidence to make a connection between the Veteran's hypertension and his exposure to Agent Orange while in service.  The examiner cited to the National Academy of Sciences Institute of Medicine Report, noting that the studies were of limited utility in judging the association.  Too few deaths were ascribed to hypertension in the ACC veterans study to allow any useful conclusions to be drawn.  Furthermore, although very common, hypertension is rarely identified as an underlying cause of death.  Most often, deaths associated with hypertension are ascribed to clinical conditions caused by hypertension, such as ischemic heart disease or stroke.  Thus, the degree of correspondence between death from hypertension and the occurrence of hypertension in the exposed populations is unclear.  The results of the Australian veterans survey are also unreliable; the occurrence of hypertension was based on self-reports which can be unreliable and the study did not assess potential chemical exposures, so its findings cannot separate potential Agent Orange-related effects from the general health consequences of Vietnam service.  The results of this report put hypertension from Agent Orange in the category of limited and suggestive.  With regard to direct service connection, the examiner noted that the Veteran was told that his blood pressure was elevated while in service.  Review of the service treatment records provided showed a reading of 118/72 on the induction exam and one of 118/80 on the separation exam..  The Veteran also stated at the 2010 exam that he was not told he had elevated blood pressure while in service and that he was diagnosed as hypertensive at Kaiser in 1982.  The examiner stated that this calls into question any service connection to hypertension while in service.  05/02/2014 VA Examination.

Another opinion from the same examiner reflects the examiner's notation that the Veteran states that he was told in the service that his blood pressure was elevated.  He was not diagnosed with hypertension while in the service.  He carries the diagnosis of hypertension dating back to 2006, however, there is a note dated on April 6, 2001 that purports a 10 year history of hypertension.  The examiner noted that the Veteran reported that his blood pressure was noted to be elevated while in service.  He reported high blood pressure since his separation from service.  He was diagnosed with the condition at the VA in 2006 and has been under the care of these physicians as well as care at Kaiser.  The examiner stated that hypertension can be caused by many things, some of which are entirely disparate, some of which are similar.  It is not possible to determine the exact cause of the Veteran's hypertension, but it seems to at least have gotten its start in service.  It cannot be said that it was aggravated by service because he did not come out of service as hypertensive.  That did not blossom until many years later.  Even his statement of a 10 year history of hypertension made in 2001 puts the diagnosis of hypertension at somewhere around 1990 or 1991.  The Veteran was not on any medication for this for several years (2006).  The examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service injury, illness of event described as elevated blood pressure while in service.  05/13/2014 C&P Exam.

In an August 2014 addendum opinion, the examiner opined that there is insufficient evidence for the examiner to make a connection between his hypertension and his exposure to Agent Orange while in service.  08/20/2014 C&P Exam.

In October 2014, a VA examiner reviewed the claims folder noting that service treatment records indicated normotension on both his induction and separation exam.  A December 2002 VA PTSD consultation indicated the Veteran had been receiving Clonazepam twice a day for years for "anxiety" through Kaiser primary care.  His only past history of mental health treatment was two attendances at the Alcohol Treatment Program; he had been sober for three weeks and had agreed to stop drinking entirely.  He was treated in the PTSD clinic with group therapy for some months, which he felt was exacerbating rather than helping his symptoms.  An August 2005 Biopsychosocial Assessment noted the Veteran had PTSD symptoms (nightmares, night sweats, intrusive thoughts, hypervigilance, anxiety, difficulty with interpersonal relationships, avoidance of triggers of stressor recall) for 30 years, since his Vietnam experience.  He had been married for 15 years and stated his wife understood his symptoms.  He was stable on Clonazepam but had been referred to VA by Kaiser for mental health care.  Mental status exam was within normal limits.  DSM-IV Axis I diagnosis was PTSD.  He continued in mental health treatment and the examiner summarized multiple mental health evaluations.  The examiner stated that when the Veteran sought VA treatment in 2002 he had clear PTSD symptoms and was treated in the PTSD clinic with group therapy for some months which he felt was exacerbating rather than helping his symptoms.  He indicated that he had symptoms since discharge from service in 1966 and he was treated at Kaiser for some years for anxiety.  He was still symptomatic in August 2005 but prescribed medication brought his symptoms under control.  By November 2008, his PTSD was considered to be in remission and it remained stably controlled for the prior six years.  Regarding his hypertension, it was not present in the military and it was present in April 2001 at age 55, suggesting the influence of age.  By June 2005, his hypertension had abated with a small dose of Lisinopril, but from November 2008 to December 2012, during which time his PTSD had been in very good control with medication, his hypertension required an increased dose of Lisinopril for control.  When the Lisinopril was decreased to the original 10 milligrams dose in 2013-14 his systolic blood pressure was sometimes normal, sometimes elevated.  Thus, his hypertension has not abated without medication, suggesting a primary effect of increasing age, even though his PTSD symptoms have been under very good control for the past six years.  As well, at its worst, the Veteran's hypertension was rather mild, the highest reading noted above having been 144/89 without treatment (April 2001).  The examiner explained that hypertension has a multifactorial etiology, and stress is a common factor cited in its onset, particularly the onset of systolic hypertension, and PTSD is at its core a stress-related illness.  Increasing age with concomitantly increasing rigidity of the arterial vasculature is another common factor in hypertension.  The following suggests that age, and not PTSD, is the primary etiological factor in the Veteran's hypertension: 1) He did not have hypertension in the military when his stressful experiences occurred and his PTSD presumably began. 2) His April 2001 VA note indicated that he gave a 10-year history of hypertension which would date back to 1991, at age 45, and 25 years after discharge. 3) His hypertension was apparent to VA by age 55 and for the last six years it has continued, requiring continuous medication, whereas his PTSD has been declared in remission by November 2008 and has been under stable control since that time.  It therefore is unlikely that the Veteran's hypertension was either caused by or chronically worsened by his PTSD.  10/07/2014 C&P Exam.

As set forth above, in order to establish service connection, a claimant must demonstrate (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

As a preliminary matter, the Board finds that the evidence establishes that the Veteran did not develop hypertension in service or for many years thereafter.  The Veteran's service treatment records are negative for complaints or findings of elevated blood pressure readings or hypertension.  Indeed, at his December 1966 military separation medical examination, the Veteran completed a report of medical history on which he specifically denied having or ever having had high blood pressure.  Moreover, on clinical evaluation, the Veteran's heart and vascular system were normal and his blood pressure was 118/80.  The post-service record on appeal shows that hypertension was not diagnosed within the first post-service year or for many years thereafter.  He has not contended otherwise. 

In reaching its decision, the Board has considered the Veteran's statements to the effect that he was told during service that his blood pressure had been elevated.  After weighing the Veteran's statements against the other evidence of record, however, the Board finds that the most probative evidence establishes that the Veteran did not have hypertension or elevated blood pressure during active duty.  Most compelling is the December 1966 report of medical history completed by the Veteran at the time of his separation from active service.  As set forth above, at that time, the Veteran denied having or ever having had high blood pressure.  The Board assigns far more probative weight to the contemporaneous record than to the recollections of the Veteran of events which occurred decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  Moreover, as detailed, the August 2014 VA examiner provided a negative etiological opinion based on review of the entire evidence of record which the Board finds probative in nature.  In summary, the Board finds that the most probative evidence establishes that hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation. 

The Board also notes that the record on appeal contains no indication that the Veteran's post-service hypertension is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  Indeed, as detailed hereinabove, the May 2014 VA examiner (including the August 2014 addendum opinion) explained that there was nothing in the medical literature to suggest a causal relationship between hypertension and Agent Orange exposure.  Additionally, the Board observes that hypertension is not among the diseases which are deemed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As detailed hereinabove, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including hypertension.  

The Board has considered the amendments to 38 C.F.R. § 3.309(e) which, inter alia, added ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 14,391 (March 25, 2010).  Ischemic heart disease, however, does not include hypertension.  75 Fed. Reg. 14,391-93.

In reaching its decision, the Board has also considered the Veteran's assertions to the effect that his hypertension is related to his exposure to Agent Orange.  Absent any indication that he possesses the necessary degree of medical training and experience, and given the complex medical nature of this question, the Board finds that the Veteran lacks the competency to opine on the question of etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In any event, the Board finds that the Veteran's statements regarding his theory of etiology are outweighed by the opinions of the more qualified VA medical examiners and the findings of VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS).

The Board has also considered the Veteran's contentions to the effect that his current hypertension was caused by his PTSD.  In that regard, the Board has considered the medical treatise cited by the Veteran's representative to the effect that psychosocial factors, such as anger, anxiety, depression, and hostility, may be associated with the occurrence of cardiovascular disease.  This treatise information, however, speaks only in general terms rather than to the facts specific to the Veteran's case.  Additionally, it does not discuss the question of aggravation.  Lacking the necessary degree of specificity and certainty, the Board finds that this evidence does not outweigh the September 2011 and October 2014 VA medical opinion to the effect that the Veteran's hypertension is not causally related to or aggravated by his service-connected PTSD.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).

As set forth above, VA medical examiners reviewed the record in order to proffer medical opinions.  After so doing, the examiners concluded that it was not at least as likely as not that the Veteran's current hypertension was causally related to his active service or any incident therein, including exposure to Agent Orange, nor is it causally related to or aggravated by any service-connected disability, including PTSD.  Again, the Board finds that the September 2011 VA medical opinion regarding secondary service connection, the May 2014 VA medical opinion (with August 2014 addendum), and October 2014 VA medical opinion are persuasive and assign these opinions significant probative weight.  The opinions were rendered by medical professionals who had expertise to opine on the matter at issue in this case.  In addition, the examiners specifically addressed the Veteran's contentions and based the opinions on a review of the Veteran's claims folder, including the most pertinent evidence therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence.").

The Board notes that hypertension is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309; however, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  The evidence of record does not support a finding that hypertension was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence, however, weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

In summary, the Board finds that the Veteran's hypertension was not present in service or for many years thereafter and his current hypertension is not causally related to his active service or any incident therein, including presumed exposure to Agent Orange, nor is it causally related to or aggravated by any service-connected disability, including PTSD.  Under these circumstances, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

With regard to the lumbar spine and left shoulder, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

With regard to the rating criteria for dysthymic disorder (Diagnostic Codes 9433), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, an evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was initially certified to the Board on August 6, 2014, thus consideration will be given to the both the DSM-IV and DSM-V criteria.  

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

As detailed hereinabove, a 70 percent disability rating is in effect for PTSD from August 17, 2005, and a 30 percent disability rating is in effect from April 4, 2001.  Based on a review of the medical evidence of record and affording the Veteran the benefit of the doubt, the Board has determined that a 70 percent is warranted from April 4, 2001, which corresponds to the date of receipt of his claim and the date service connection was established.  His PTSD has been manifested by deficiencies in most areas such as work, mood, and judgment.  The Veteran claimed entitlement to service connection for his nervous disorder in April 2001 and the medical evidence reflects that he became ready to address his symptoms in December 2002 when he sought VA treatment.  02/14/2003 Medical Treatment Record-Government Facility at 3.  At the time he sought treatment, he reported sleeplessness, night sweats, and was in denial about his alcohol use.  Id.  Thereafter, he began PTSD group therapy.  See 02/14/2003 & 06/07/2005 Medical Treatment Record-Government Facility.  An August 2003 outpatient evaluation reflects objective findings of being guarded, slightly suspicious, becoming tearful talking about Vietnam, with occasionally tangential, circuitous speech, with intact cognition and judgment, fair insight, and good reliability.  He denied suicidal/homicidal ideation, and was not experiencing any delusions or hallucinations.  06/07/2005 Medical Treatment Record-Government Facility at 5.  An August 2005 mental health evaluation reflects a diagnosis of PTSD and that the Veteran's prognosis was poor.  He reported difficulty with nightmares, insomnia and anxiety without much relief from medication.  He was anxious and his mood was dysphoric, being close to tearfulness when talking about Vietnam and appeared to be avoidant when talking about his experiences, though he was pleasant and cooperative.  01/24/2006 Medical Treatment Records-Furnished by SSA at 54-58.  A July 2017 evaluation reflects that the Veteran has remained isolated from others since 2001 and has had problems with anxiety, nightmares, flashbacks, persistent negative beliefs, diminished interest in activities, feelings of detachment from others, irritability, and problems with attention and concentration throughout the appeal period.  He has evidence of impaired impulse control and has had difficulty adapting to stressful circumstances.  Based on the findings of the VA and private providers and based on the Veteran's subjective complaints, his PTSD was manifested by near continuous anxiety and depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Although the objective and subjective evidence does not reflect suicidal ideation, obsessional rituals, or speech intermittently illogical, obscure or irrelevant, his speech was at times tangential and circuitous.  It is not necessary that all of the criteria for a 70 percent rating be shown.  The Board finds that based on the Veteran's overall disability picture and resolving doubt for the Veteran, the criteria for a 70 percent evaluation have been met since April 4, 2001.  

Although a 70 percent evaluation is found to be warranted from April 4, 2001, an evaluation in excess of this amount is not supported by the evidence of record.  Indeed, the objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  The evidence of record does not reflect that he is suicidal.  Thus, the evidence does not show a persistent danger of harm to himself.  Moreover, there have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  None of the VA or private evaluations reflect total social impairment, and while he has not been employed since April 1, 2003, this was not due to any of the symptoms contemplated by a 100 percent rating.  Based on the foregoing medical and lay evidence, the Board finds that total social and occupational impairment have not been more nearly approximated.  

Bilateral feet

For the period from December 19, 2002, to June 14, 2015, the Veteran's bilateral pes planus has been rated 10 percent disabling and 50 percent disabling from June 15, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Hammer toes with calcification of plantar fascia status post plantar fasciitis is rated 0 percent disabling from December 19, 2002, to August 10, 2010, and hammer toes, left and right foot, are separately rated 10 percent disabling from August 11, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, a 0 percent disability rating is assigned for hammer toe, single toes, and a 10 percent rating is assigned for hammer toe, all toes, unilateral without claw foot.

Initially, the Board notes that the August 11, 2010 effective date for the separate 10 percent ratings for hammer toes, left and right foot, corresponds to the date of the Veteran initially undergoing a VA examination pertaining to his feet.  Despite claiming a bilateral foot disability in December 2002, the Veteran was not afforded a VA examination to assess the severity of his claimed bilateral foot disability until August 11, 2010.  Both the August 2010 and August 2015 VA examination reports reflect hammertoes from 1-5 of both the left and right feet.  For the period prior to August 2010, the only other medical record on file pertaining to the feet is a March 2000 private record which reflects mild hallux valgus deformity indicative of excessive hyperpronation.  The examiner's impression was plantar fasciitis, left heel.  04/08/2002 Medical Treatment Record-Non-Government Facility at 35.  While there are no specific objective findings of hammer toes affecting the feet prior to the August 11, 2010, as the Veteran filed his claim of service connection for bilateral foot disability on December 19, 2002, the Board will afford the Veteran the benefit of the doubt and assign the separate 10 percent ratings for hammer toes, left and right foot, effective December 19, 2002, which corresponds to the date of his claim for compensation.  The separate 10 percent ratings assigned constitute the maximum assignable ratings for hammer toes.  Such separate ratings compensate the Veteran for hammer toes with calcification of plantar fascia status post plantar fasciitis which had been rated noncompensably disabling from December 19, 2002 to August 10, 2010.  There is no alternative criteria pertaining to the foot which could provide the basis for a higher rating.  

With regard to the Veteran's pes planus, prior to June 15, 2015, the objective medical evidence does not support a disability rating in excess of 10 percent.  The August 2010 VA examination report reflects no definitive pes planus deformity appreciated.  There was no muscle atrophy, no deformity, his gait was normal, with mild pronation.  There was no forefoot or midfoot malalignment.  Achilles alignment was normal with weight bearing and non-weight bearing.  There was no evidence of painful motion, swelling, instability, weakness nor abnormal weight bearing.  The VA examination report does not reflect manifestations that would support a rating in excess of 10 percent per Diagnostic Code 5276 for the period prior to June 15, 2015.  The Board notes that the maximum assignable rating of 50 percent for bilateral pes planus was assigned from June 15, 2015, which corresponds to the date of receipt of his claim for a TDIU (see 06/15/2015 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability), despite the fact that this issue was already in appellate status.  The date of the examination which showed an increase in symptomatology was August 6, 2015; however, the June 15, 2015, effective date will remain in effect.  

The Board has considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board acknowledges the examination reports which reflect complaints of pain and functional limitations associated with the feet which encompasses both his hammer toes and pes planus.  There is no basis, however, for higher ratings in excess of those assigned.  The Veteran's symptoms have been taken into consideration in awarding the respective evaluations.  Additional "symbolic" ratings for pain, excess fatigability, decreased functional ability, etc. are not warranted.

Entitlement to a TDIU prior to August 17, 2005

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Service connection is in effect for PTSD (70% 04/04/2001); bilateral pes planus (10% 12/19/2002, 50% 06/15/2015); status post prostate cancer (20% 04/04/2001); hammertoes, left foot (10% 08/11/2010); hammertoes, right foot (10% 08/11/2010); erectile dysfunction (0% 04/04/2001); hammer toes with calcification of plantar fascia status post plantar fasciitis (0% 12/19/2002-08/11/2010); and, scar, status post prostate cancer (0% 06/15/2015).  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met.  

The Board finds that from April 1, 2003, the evidence of record supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In his June 2015 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran asserted that his disability affected full-time employment on April 1, 2003.  He reported that he worked as an electrician from January 1981 to April 1, 2003.  06/15/2015 Veterans Application for Increased Compensation Based on Unemployability.  Likewise, correspondence from the International Brotherhood of Electrical Workers reflects that the Veteran retired in April 2003.  07/28/2015 Third Party Correspondence.  

Initially, the Board notes that the Veteran was awarded SSA disability benefits, effective April 1, 2003, due to his anxiety.  01/24/2006 Medical Treatment Records-Furnished by SSA.  

An August 2010 VA examination reflects the examiner's finding that the Veteran's PTSD with suspicious hypervigilance leaves the Veteran on edge and unable to relate normally to people, which led to his retirement as a union electrician 7 years prior.  08/31/2010 VA Examination at 12.  A July 2017 opinion from a private examiner reflects that the Veteran's PTSD impaired his occupational functioning causing him to stop working full time in April 2013.  07/10/2017 Medical Treatment Record-Non-Government Facility at 17.  

It is clear to the Board that the symptomatology associated with his PTSD lead to the Veteran's inability to continue to maintain gainful employment as of April 1, 2003, which corresponds to the date the Veteran stopped working.  There are opinions of record which reflect that his PTSD symptomatology was a contributing factor in his decision to retire from his employment as an electrician.  Thus, the Board finds that a TDIU is warranted effective April 1, 2003.  Prior to this date, the Veteran was employed in a full-time capacity as an electrician.  Although the Veteran was experiencing symptomatology associated with PTSD prior to April 1, 2003, the evidence of record reflects that the Veteran maintained full-time gainful employment prior to April 1, 2003.  

In sum, the evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities for the period from April 1, 2003, but prior to this date a TDIU is not warranted due to the Veteran's employment status.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from April 1, 2003.













	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is denied.

From April 4, 2001, entitlement to a 70 percent disability rating for PTSD is granted, but a rating in excess of 70 percent is denied.

Prior to June 15, 2015, entitlement to a disability rating in excess of 10 percent for bilateral pes planus is denied.

From June 15, 2015, entitlement to a disability rating in excess of 50 percent for bilateral pes planus is denied.  

From December 19, 2002, entitlement to a 10 percent disability rating for hammertoes, left foot, is granted, but a rating in excess of 10 percent is denied.

From December 19, 2002, entitlement to a 10 percent disability rating for hammertoes, right foot, is granted, but a rating in excess of 10 percent is denied.

From April 1, 2003, entitlement to a TDIU is granted.

Prior to April 1, 2003, entitlement to a TDIU is denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


